Citation Nr: 0018946	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  00-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for degenerative 
arthritis involving multiple joints. 

3.  Entitlement to an increased disability evaluation for 
degenerative arthritis of the left hip, status post total 
arthroplasty, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1966 to September 
1970 and from April 1981 to August 1998.  These matters come 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record discloses that in the 
veteran's Substantive Appeal he indicated that he did not 
desire a hearing before the BVA.  However, in a VA Form 21-
4138 (Statement In Support Of Claim) dated in June 2000 and 
received by the Board in July 2000, the veteran requested 
that he be scheduled for a hearing "at the local level 
before my case is sent to the BVA. . . ."  In an 
accompanying statement, the veteran's representative 
indicates that the veteran is requesting a "personal hearing 
at the St. Paul VA Regional Office."  The Board would note 
that the failure to afford the veteran an opportunity to 
appear for a personal hearing would constitute a denial of 
due process and could result in any decision issued by the 
Board being vacated.  See 38 C.F.R. § 20.904(a)(3).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The veteran should be scheduled for a 
hearing before the Hearing Officer at the 
RO at the next available opportunity 
pursuant to his June 2000 request.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




